Citation Nr: 1241197	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  04-09 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a disorder manifested by painful joints and muscles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and A.H.



ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the claimed disabilities.  The matter has since been transferred to the RO in Louisville, Kentucky.

The Board previously remanded this case for a hearing in September 2007.  The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in January 2008.  A copy of the hearing transcript has been associated with the claims file.  The Board again remanded the Veteran's claims in June 2008 for additional development.  In April 2011, the Board denied the Veteran's claim for service connection for PTSD, and remanded the claim for service connection for a joint and muscle disorder for further development.  That development was completed, and the issue returns to the Board for additional review.

The Veteran appealed the Board's denial of service connection for PTSD to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded that issue back to the Board in December 2011 for further action.


FINDINGS OF FACT

1.  The Veteran's PTSD is etiologically related to service.

2.  A disorder manifested by painful joints and muscles, to include diagnosed seronegative arthropathy, is not etiologically related to service.


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2012).

2.  A disorder manifested by painful joints and muscles was not incurred in or aggravated by service, and arthritis may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

A.  Full Grant of Benefits
      
With respect to the Veteran's claim for service connection for PTSD, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming that any error was committed with respect to either the duty to notify or the duty to assist for this claim, such error was harmless and will not be further discussed.

B.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2012).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claim for a joint and muscle disorder, a letter dated in March 2001 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.

C.  Duty to Assist

The Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded a VA examination with respect to his joint and muscle disability, and an additional VA opinion was also obtained.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations and opinion obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the nature and etiology of the Veteran's condition.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with the opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.


Service Connection

A.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2012).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).


B.  PTSD

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV)); (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2012).

If VA determines that a veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id. In this case, the Veteran's Form DD-214 does not reflect service in combat.

The Board notes that effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amended 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: (f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

With respect to his claimed stressor, the Veteran testified that he was sent to Bombay, India, during the Gulf War in early 1991.  He served as a radio operator staging air crews, and conducted operations from a small abandoned building on an airfield.  He stated that they were there in an unofficial capacity.  One night, people in black uniforms forcibly entered the building wielding automatic weapons.  They asked him and his commander what they were doing there, and threatened to kill them.  The Veteran did not know if they were part of the government or not.  They eventually left, and the Veteran stated that it was his commander who would have reported the incident.  He stated that he had problems resulting from this incident ever since, including sleep disturbances and difficulty with alcohol abuse.  The Board also notes that on VA examination in June 2001, the Veteran reported being accosted several times by armed individuals while he and others were on a runway command post.  His possessions were searched and he had guns put in his face.  In a March 2000 VA progress note, the Veteran reported that while staying in a local hotel in India he received regular death threats against his life, and that there were two occasions when he was alone at the airfield with responsibility to protect U.S. property and was threatened/challenged by local radicals and feared for his life.

Here, the Veteran's claimed stressor relates to his fear of hostile military or terrorist activity.  The Veteran's personnel records and lay statements from service comrades confirm the Veteran served in India.  See, e.g., Memorandum from MSgt. J.L (Verification of temporary duty assignment); AF Form 910, dated January 1991, March 1992.  VA treatment records dated March 2000 initially provide a diagnosis of PTSD; however, in an August 2000 psychology outpatient note, the examiner noted the Veteran's atypical stressor and opined that although symptoms could be consistent with PTSD, these might also be accounted for by a combination of mood disorder and sequel to cognitive difficulties.  Despite the Veteran's awareness of these issues, he nonetheless reportedly expressed his desire to be allowed to participate in PTSD group as he felt the camaraderie and support offered would be beneficial.  An Axis I diagnosis of rule out mood disorder due to a general medical condition; alcohol dependence in early sustained remission; and rule out PTSD were made.  The Veteran was advised to continue treatment with his private psychologist.  In any event, the diagnosis of PTSD was carried forward in later dated records, and a June 2001 VA examination reflects a diagnosis of PTSD attributable to the identified stressor.  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved.

In sum, the Veteran's claimed stressor is related to his fear of hostile military or terrorist activity, and a VA psychologist has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor.  Therefore, the criteria listed in 38 C.F.R. § 3.304(f)(3) have been met.  The Veteran's lay statements alone are sufficient to establish his in-service stressor, absent clear and convincing evidence to the contrary.

The clear and convincing evidence standard is an intermediate standard of proof between "preponderance of the evidence" and "beyond a reasonable doubt."  See Olson v. Brown, 5 Vet. App. 430, 434 (1993).  In this case, the Veteran's stressor could not be verified by VA through inquiries with the Joint Services Records Research Center and Air Force Office of Special Investigations.  See September 2010 Memorandum.  However, while this lack of verification fails to confirm the Veteran's account, it does not constitute clear and convincing evidence to contradict his statements.

In addition, the record reflects that the Veteran was involved in a truck accident after service.  However, the June 2001 VA examiner stated that this accident only exacerbated PTSD which had already existed due to service.  This finding was also noted in a February 2000 letter from the Veteran's private physician.

Therefore, in light of the evidence of record, as well as the amended regulations in 38 C.F.R. § 3.304(f)(3), service connection for PTSD is warranted.

C.  Painful Joint and Muscle Disorder

The Board notes that the Veteran is already service-connected for a left knee condition.  Therefore, evidence pertaining to that condition will not be addressed.

The Veteran underwent an examination in March 1985.  No relevant abnormalities were noted.  In May 1986, the Veteran was involved in a motor vehicle accident, and was diagnosed with a styloid fracture of the right radius.  The Veteran's hand was placed in a cast, and he was placed on a physical profile which included no prolonged use of the right hand.  Additional records dated September 1986 show the Veteran had regained full motion of the right wrist, hand and fingers, and was able to use them without pain.  An October 1993 examination was within normal limits.  A notation dated May 1995 indicates that there were no changes in the Veteran's medical status since the October 1993 examination.  In July 1995, the Veteran was involved in another motor vehicle accident.  He sustained a chest wall injury.

VA treatment records dated September 2001 show the Veteran reported a history of generalized joint pain for a period of 9 or 10 years.  Additional records dated December 2001 show the Veteran was seen for generalized myalgia and arthralgia.  He had pain and tenderness in his hands, knees, and lower back.  He was diagnosed with spondiloarthritis or possible reactive arthritis.

In July 2003, the Veteran reported swelling of the joints and about an hour of stiffness in the morning.  He indicated that he had experienced significant symptoms for about 4 years.  He was diagnosed with seronegative arthropathy.

The Veteran and his wife testified at a Travel Board hearing in January 2008.  He testified that he hit the back of a pickup truck while riding his motorcycle.  He reported injuring his hands and his knees.  He was taken to the emergency room, and his hands were placed in traction.  After service, he continued to receive treatment, and was told he had deterioration of his joints.

The Veteran was afforded a VA examination in December 2008.  The claims file was reviewed by the examiner, who noted the Veteran's history of motor vehicle accidents and a wrist injury in service, as well as post-service diagnoses of seronegative arthropathy and spondiloarthritis.  The Veteran reported aching pain in the bilateral wrists and bilateral knees.  Following a physical examination, the examiner diagnosed intermittent arthralgia in the bilateral wrists and right knee, as well as degenerative joint disease of the left knee.  He stated that the Veteran's left knee condition was related to trauma in service.  However, there was no pathology found to explain complaints of pain in the other examined joints.  The medical record suggested chronic pain or seronegative arthritis, neither of which was likely to have been caused or exacerbated by service.

A supplemental VA opinion was obtained in April 2011.  The examiner was asked to comment on the relationship between the Veteran's diagnosed right wrist arthralgia and his right wrist fracture in service.  She stated that right wrist arthralgia was less likely than not related to trauma in service.  Although trauma can lead to traumatic osteoarthritis, this was particularly true when joint surfaces were displaced.  According to the Veteran's records, he sustained an undisplaced fracture of the styloid, hamate, and navicular bone.  Moreover, there was no arthritis in the right wrist according to a December 2008 x-ray.  The arthralgia itself was simply a self-report of joint pain.

Based on the evidence of record, the Board finds that service connection for a disorder manifested by painful joints and muscles is not warranted.  The record reflects diagnoses of seronegative arthropathy and spondiloarthritis, as well as arthralgia of the bilateral wrists and right knee.  However, the overall weight of the evidence is against a finding that these conditions are etiologically related to service.

The Veteran stated that he injured both wrists, as well as his right knee, during his 1986 motorcycle accident.  However, service treatment records are negative for any complaints, treatment, or diagnoses associated with a left wrist or right knee condition.  The records only reflect treatment for a right wrist fracture, and the Veteran reported no further complaints for that injury after September 1986.

In addition, the VA examiners in this case collectively concluded that the Veteran's current right wrist condition was not related to his wrist fracture in service.  This was based on a review of the claims file, a history provided by the Veteran, and a physical examination.  There is no competent medical opinion to refute this conclusion or to otherwise suggest that the Veteran's right wrist condition or seronegative arthropathy are related to service.

The Board has considered the Veteran's own statements made in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Veteran and his family are certainly competent to report observable symptoms, such as joint and muscle pain.  However, complex conditions such as spondiloarthritis and seronegative arthropathy are not disorders that they are qualified to diagnose or offer an etiological opinion on.  Cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran and his family offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between these claimed disorders and the Veteran's period of service.

Further, to the extent that the Veteran's lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

While the Board again acknowledges that the Veteran is competent to provide evidence of his own experiences, there are no documented complaints of left wrist, right knee, or generalized joint pain symptoms in service.  The Veteran also indicated in September 1986 that he had full use of his right wrist and hand, and service treatment records contain no further complaints for that extremity.  The Veteran's October 1993 separation examination noted no additional findings, and although he was subsequently involved in another accident in July 1995, those findings include only a chest wall injury.  These facts weigh heavily against any claim he now makes that he has had joint and muscle problems ever since his 1986 motorcycle accident.  The Board is not holding that corroboration is required.  Rather, the Board finds his assertions to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  







							(CONTINUED ON NEXT PAGE)

ORDER

Service connection for PTSD is granted.

Service connection for a disorder manifested by painful joints and muscles is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


